Citation Nr: 1146488	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  02-03 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. R. Bodger









INTRODUCTION

The Veteran served on active duty from October 2000 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the pendency of this appeal, the Veteran appealed the RO's denial of an increased rating for service-connected head injury and tinnitus.  However, service connection for these two disabilities was severed in an August 2008 rating decision.  The Veteran did not file a notice of disagreement as to this decision and the matter is no longer before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that bilateral hearing loss is related to a disease or injury in service.

2.  The preponderance of the evidence is against a finding that PTSD is related to a disease or injury in service.  


CONCLUSIONS OF LAW

1.   Bilateral hearing loss was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's claims, a letter dated in January 2001 satisfied the second and third elements under VA's notification requirements for his psychiatric claim.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.   Notification letters dated in March 2004 and March 2006 satisfied the first element under the duty to notify provisions.  While this notice was not sent prior to initial adjudication, the Veteran has not been prejudiced as she was provided adequate notice, given additional time to submit additional evidence and argument, and the claims were readjudicated thereafter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  It is noted that the Veteran has consistently asserted that she suffered from an in-service fall and personal assault.  The RO attempted to obtain treatment records for this incident through a PIES request and a DPRIS request in December 2007.  The Veteran was notified of the negative responses.  The Veteran has not submitted additional, competent evidence for which further searches are warranted.  As such, VA has satisfied its duty to assist.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was provided a VA audio examination in May2001 2008 to assess the nature and etiology of her bilateral hearing loss.  The Board has reviewed the examination report and determined that the opinion is adequate, as it is predicated on a full reading of medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the results of hearing tests performed during service, as well as the subsequent evaluations.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr, 21 Vet. App. at 312.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the May 2001 examination, the examiner did not note any effect on occupational functioning or daily activities.  However, the Veteran has not demonstrated any prejudice caused by a deficiency in the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further examination or opinion is not needed on the claims because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.

The Veteran was provided a VA examination in May 2001 and an August 2002 QTC examination to assess the nature and etiology of her psychiatric disabilities.  As will be discussed in more detail below, the May 2001 VA examination is adequate as it is premised on a review of the record, to include the Veteran's assertions of witnessing two soldiers die in her presence during basic training.  The examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr, 21 Vet. App. at 312.   

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

The Veteran asserts that she is entitled to service connection for hearing loss and an acquired psychiatric disorder.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

a.  Hearing Loss

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service-connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

As an initial matter, a January 2000 audiological evaluation raises a question of whether the Veteran had pre-existing right ear hearing loss at the time of her September 2000 enlistment.  Specifically, the January 2000 evaluation provides pure-tone thresholds at or above 25 dB for her right ear with thresholds below 15 for her left ear.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands must be assumed as a matter of law.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served after December 31, 1946, as is the case here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, and 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In reviewing the evidence, the Board finds that the Veteran did not have preexisting hearing loss prior to entering service in September 2000.  The presumption of soundness applies because the Veteran's hearing was examined during the September 2000 service entrance examination and her pure-tone thresholds were all below 20 dB.  In the accompanying Report of Medical History, the Veteran denied any problems with her ears.  Although the January 2000 audiological evaluation indicates that the Veteran may have had preexisting right ear hearing loss, the Board finds that there is insufficient evidence establishing that hearing loss clearly and unmistakably existed prior to service since the Veteran's hearing was reexamined and found to be within normal limit at the time of service entrance.  Therefore, the presumption may not be rebutted, and the Board's analysis must turn to the issue of whether the Veteran's hearing loss was incurred during her active service.  See Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03.

Thus, turning to the issue of entitlement to direct service connection, the Board concludes that the Veteran is not entitled to service connection for hearing loss.  The Veteran contends that her hearing loss results from an in-service fall.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report her in-service experiences.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (sufficient to meet the requirements of § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.    

In this case, the Board finds that the Veteran's assertions are not supported by the evidence of record.  Her allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971)(citations omitted).  As discussed below, there were no in-service findings of an in-service fall or complaints of hearing problems after this fall.  Indeed, following an in-depth investigation by the VA Inspector General, in September 2010, it was determined that the Veteran's fall from the training tower could not be substantiated as there was no medical evidence to confirm such a fall.  It was also found that the Veteran had submitted fraudulent medical documents to substantiate her claim.  

Accordingly, because of the inconsistencies in her statements as well as the lack of any hearing loss problems during service, the Board does not find the Veteran's statements that she began experiencing hearing problems due to service to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987).

It is noted that service connection cannot be allowed when a grant is based upon fraud.  See 38 C.F.R. §§ 3.1, 3.105, 3.901, 3.957 (dealing with severance of service connection based upon fraud, as defined as an act committed when a person "knowingly makes[...]a false[...]statement [...]concerning any claim for benefits under any of the laws administered by [VA](except law relating to insurance benefits)."  The record shows that the Veteran submitted fraudulent claims in relation to her hearing problems and the RO severed her once service-connected tinnitus.  It follows that hearing loss should not be granted as the claim is based upon the same assertion that she suffered hearing loss as a result of the alleged in-service fall.  Even if it were found that such fraudulent evidence was not submitted, service connection would still be denied as the Veteran does not have a current disability.  

The medical records on file do not show that the Veteran has a current hearing loss disability for VA purposes.  During her September 2000 enlistment examination, the Veteran's pure tone thresholds were all below 20 dB.  The Veteran did not report any trouble with her ears or her hearing at that time.  

An April 2001 VA treatment note indicates that the Veteran's pure tone results showed normal peripheral hearing for both ears.  The examiner indicated that the right ear responses were decreased as compared to the left ear but still fell within the normal limits.  During a May 2001 VA examination, the Veteran's bilateral pure tone thresholds, in decibels, were all 20 dB or below, except for the 4000 Hz threshold of the right ear, which showed a finding of 20 dB.  The examiner found that the Veteran was unable to give reliable speech recognition scores and indicated that the pure-tone results were the only valid and reliable measure of the Veteran's hearing.  The Veteran was diagnosed with normal hearing bilaterally, and the examiner did not opine as to the etiology of any hearing loss.
  
The Veteran's hearing, as indicated in pure tone thresholds, is insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385.  Without any medical evidence of a hearing loss disability in service and currently, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect a diagnosis of a hearing loss within one year of service separation or currently.  The Veteran cannot benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for hearing loss.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Brown, 1 Vet. App. 49, 53 (1990).  

b.  Acquired Psychiatric Disorder

The Veteran asserts that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, because she (i) suffered from a fall during service; (ii) was sexually assaulted immediately after the in-service fall; and (iii) witnessed two soldiers die during basic training.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Post-service medical records diagnosed the Veteran with PTSD, adjustment disorder with depressed mood, dysthymic disorder, and major depressive disorder.  There are numerous medical records which relate to different in-service stressors to diagnose the Veteran with PTSD.  Specifically, treatment notes dated in January 2001, August 2002, March 2004, and May 2004 attribute the Veteran's diagnosis of PTSD with her accounts of an in-service fall and sexual trauma.  As will be discussed below, these two traumatic events used to diagnosis the Veteran with PTSD have not been verified.  As such, it is doubtful that the Veteran actually suffers from PTSD.  See Degmetich, 104 F.3d at 1333.  Even if the Board were to concede that the Veteran was diagnosed with PTSD, the service connection claim still fails on other grounds, as will be discussed below.  

The evidence of record does not establish, and the Veteran does not contend, that she engaged in combat.  Where the claimed stressor is not related to combat, Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In Patton v. West, 12 Vet. App. 272 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

In relevant part, the current 38 C.F.R. § 3.304(f) states as follows:

(3) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Even when considering the factors listed in 3.304(f)(3), there is no credible evidence, including the Veteran's own statements, that she suffered an in-service fall and was subsequently sexually assaulted during service.  

In numerous statements, the Veteran reported that in November 2000 she sustained a six-story fall during a training drill.  Following this fall, she indicated being raped by five male soldiers.  She reported that after her fall and physical assault she was hospitalized.  In a March 2004 statement, the Veteran indicated that three and a half days after the fall, she was ordered back into training and about one month following the fall she was granted discharge.  She indicated that these events caused her great mental stress.  Again, there must be something more to corroborate these claimed stressors than the Veteran's lay statements.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  
	
The Veteran's service treatment and personnel records are silent for any implication of an in-service fall or personal assault.  The Veteran's September 2000 enlistment physical examination provides that the Veteran's psychiatric functioning was within normal limits.  She denied any problems with depression, excess worry, frequent trouble sleeping, nervous trouble, or loss of memory.  On November 20, 2000, roughly two months after the enlistment examination, the Veteran submitted a self-referral for a mental health evaluation due to a mental break down and severe migraine headaches.  It indicates that she began to taking too many pills.  In a November 2000 Mental Status Evaluation, the Veteran was diagnosed with adjustment disorder with depressed and anxious mood; r/o anxiety disorder NOS.  The Veteran was considered potentially dangerous, put on buddy watch, and pulled from training.  It was the examiner's recommendation that the Veteran not be retained.  The examiner indicated that the Veteran was experiencing extreme difficulties adapting to military service and was preoccupied with stressors outside the training environment.  These stressors were not defined in the report; however, a separate General Counseling Form dated on November 9, 2000, indicated that the Veteran's daughter was hospitalized for a seizure and subsequent coma.  Unit separation was recommended as the Veteran would continue to deteriorate and remain a training distraction for command.  The Veteran was thereafter discharged.  

The Board notes that there is no mention of an assault in the Veteran's service treatment records.  Instead, the records point to problems linked to an adjustment disorder and preoccupation with non-training related matters, perhaps her daughter's hospitalization at the time.  Further, there is no credible evidence showing treatment for bruising, contusions or other symptoms that may follow physical assault.  In a December 2000 pregnancy questionnaire, she indicates that she had not had not been sexually active since her last menstral cycle in October 2000.  

In March 2004, the Veteran submitted a document dated on November 20, 2000, which she claimed was a service treatment CT head scan.  In this report, it states that the Veteran had head and back trauma with vaginal bleeding and tissue tearing around and inside of the vaginal walls after being pushed from a 6 1/2 story training tower.  The note provides that the Veteran had full body swelling of "facial, arms, legs, wrists, and chronic back swelling and tension."  It indicates that she was admitted on November 9, 2000 and could not be examined until the swelling decreased.  In the report, the examiner purportedly indicated that there were indications of sexual traumas of the vaginal and abdominal areas with tissue tears and scarring.  

However, a review of the Veteran's original service treatment records, received in August 2002, show a quite different November 20, 2000 service treatment CT scan report.  Specifically, this November 20, 2000 treatment record is devoid of any mention of any in-service fall or physical trauma.  Instead, this original service treatment record provides that the Veteran sought treatment due to chronic headaches which had their onset after a 1998 motor vehicle accident.  As was discussed, a 2010 VA Inspector General investigation found that the Veteran had submitted fraudulent records to support her claim.  

The Veteran was afforded a VA examination in May 2001 to assess the nature and etiology of her psychiatric evaluation.  The Veteran asserted two stressors, to include that she fell six floors and injured her head and back.  After review of the claims file, the examiner also noted that previous treatment notes make reference to the stressors of witnessing two soldiers die in her presence.   The examiner indicated that based upon these stressors, the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran was not diagnosed with any Axis I disorder and assessed her with an Axis II assessment of personality disorder with passively aggressive, dependent, and histrionic elements.  The examiner opined that the Veteran related her in-service stressors in passing and did not seem to become upset by the story. 

VA treatment records dated in August 2001 and June 2002 make reference to her in-service fall but make no mention of the soldiers' deaths.  Vet Center treatment records dated in March 2004 through May 2004 indicate that the Veteran was diagnosed with PTSD due to sexual trauma.  

The Veteran then underwent an August 2002 QTC Psychiatric Examination where the Veteran again indicated that she suffered a fall and was subsequently raped.  The examiner assessed the Veteran with PTSD, chronic depression, and alcohol abuse.  The examiner then opined that the Veteran's PTSD and depression were more likely than not due to service and/or aggravated by experiences in service.  The Veteran did not relate, nor did the examiner mention, the Veteran's substantiated stressor of witnessing two soldiers' deaths and/or opine as to whether this stressor could have caused her to suffer from any mental disorders.    

The Board is not required to accept an unsubstantiated diagnosis that the alleged PTSD had its origins in the Veteran's service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  As will be discussed below, the Veteran's claimed in-service fall and sexual assault have not be verified, the diagnosis of PTSD was based on a questionable history that is inadequate for rating purposes, and may not be relied upon by the Board.  See West, 7 Vet. App. at 78.  

As indicated above, the Veteran's claims were forwarded to VA's Inspector General to determine if the Veteran had submitted falsified documentation to support her various claims.  After an extensive investigation, the Inspector General could not conclude that the Veteran had fallen from a training tower or suffered sexual assault and thus could not substantiate these two in-service stressors.  Aside from the request to be discharged, there is no other credible corroborating evidence that she suffered from a fall and sexual assault.  Further still, the fact that the Veteran submitted a distinctly different November 20, 2000 CT scan report, which references sexual trauma, suggests tampering of evidence and clouds the Veteran's assertions that such an incident occurred.  The investigation report further provides that if there had been any report of sexual assault the Army police office would have received the report and conducted an investigation.  No such report was found.  There is no contemporaneous medical evidence that would substantiate her claim and the Veteran has not submitted any statements from family members, roommates, or fellow service members to support her assertions.  

Again, the law requires some form of evidence which can verify the stressor; this record cannot support verification of an in-service personal assault.  See Moreau, 9 Vet. App. at 395.  In short, there is no verification of an in-service fall or personal assault.  As such, a diagnosis of PTSD based upon these stressors is impermissible.  

However, the Inspector General also provided that the Veteran's assertions of witnessing two soldiers' deaths during basic training were verified and indicated that the Veteran's PTSD might be supported by these stressors.  Turning to the substantiated stressors of witnessing two soldiers die, the May 2001 VA examiner noted this stressor but found that it was not sufficient to diagnose the Veteran with PTSD or any other psychiatric disorder as the Veteran did not show any distress when relating it.  The Veteran's complaints are also insufficient to provide such an etiological opinion given her lack of medical expertise.  Accordingly, the evidence of record weighs against a finding of service connection for an acquired psychiatric disability.  

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  As discussed, the Veteran served on active duty for less than 90 consecutive days and thus cannot benefit from the presumption.  

Finally, the Board finds it necessary to address the accuracy and credibility, or lack thereof, of the veteran's statements directly.  In brief, the record shows that she has lied about both her rank and the length of her service.  For instance, treatment records from January 8th, 2001, and October 30th, 2001 show she stated her rank was sergeant and that she was in the military for three years.  In fact, she was never promoted, was never a sergeant, and was in the military for only 30 days.   On August 8th, 2002, she again reported that she served three years, from September 1997 to December 1, 2000.  Also at that time she reported that she had been raped by three, not five, soldiers, and that she had seen fellow soldiers killed in combat (the record shows that she was never in combat), and that she was a drill instructor having achieved the rank of staff sergeant.  In addition, at two examinations in May 2001, she stated that she unconscious for a day or 24 hours after her alleged fall; however, if that is true then it is inexplicable how she could recall the multiple rapes that she has said that almost immediately followed her fall.

Then there are the three falsified documents: the CT scan report (November 20, 2001),  the letter "signed" by Dr. DelaSantos (April 5, 2002), and a VA award letter from the VARO in Cleveland ( April 27, 2001).  These documents were either substantially altered or wholly concocted to advance the veteran's claims and financial position, forgeries that only she had the motive and opportunity to produce.  Such conduct can only be considered as patent evidence of an utter lack of credibility and a calculating disregard for the truth when it conflicts with her quest for personal gain.


The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


